Title: To Thomas Jefferson from J. P. P. Derieux, 1 June 1787
From: Derieux, Justin Pierre Plumard
To: Jefferson, Thomas


Collé, Albemarle co., 1 June 1787. Although unknown to TJ, he hopes TJ will forgive his presumption in enclosing some letters to be posted, for the province and for Paris. He asks that if necessary the letter for Philip Mazzei, his father-in-law, be forwarded or put into the hands of Favi, chargé d’affaires for Tuscany, who is generally in communication with him; that TJ deliver himself those for his relatives, Mde. Plumard de Bellanger and M. Viel (attorney for the King’s Council, whose letter contains a power of attorney), in order that on TJ’s return Derieux may have first-hand news of them; and that any letters for Derieux be sent under the cover of Col. Nicholas Lewis of Charlottesville.
